Newman, J.
There is but one question,— whether this was a sale of the logs or only a sale of the merchantable lumber which should be manufactured from them. It seems to be quite clear, on the face of the contract, that what was intended to be sold was the logs. They were to be paid for at the rate of $12.50 per thousand feet of merchantable lumber which should. be, under the terms and stipulations of the contract, manufactured from them. The unmerchantable lumber which should come from the manufacture of the logs was to be disregarded in the computation of the amount to be paid for the logs.’ The logs were manufactured and the amount to be paid was ascertained and paid according to the contract. The contract did not reserve to the plaintiff the culls and unmerchantable lumber which should come from the logs; hence such did not belong to him, but passed to the defendant as integral part of the logs. The demurrer ore tenus was rightly sustained.
By the Court.— The judgment of the circuit court is affirmed.